UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 EDGAR BAIZAN GUERRERO, individually
 and on behalf of all others similarly situated,                     18-CV-04761 (ARR) (ST)

                   Plaintiff,                                        Opinion & Order

                           — against —                               Not for electronic or print
                                                                     publication
 79TH STREET GOURMET & DELI INC.
 (D/B/A GOURMET DELI & GROCERY), NEW
 UTRECHT GOURMET DELI AND GROCERY
 INC. (D/B/A GOURMET DELI & GROCERY),
 COLUMBUS GROCERY AND DELI CORP.
 (D/B/A GOURMET DELI & GROCERY),
 MOHAMED S. MUTHANA, AND AHMED F.
 MUSTAFA,

                   Defendants.


ROSS, United States District Judge:

        This Court has received the Report and Recommendation on the instant case dated

September 10, 2019, from the Honorable Steven L. Tiscione, United States Magistrate Judge. No

objections have been filed. The Court reviews “de novo any part of the magistrate judge’s

disposition that has been properly objected to.” Fed. R. Civ. P. 72(b); see also Brissett v. Manhattan &

Bronx Surface Transit Operating Auth., No. 09-CV-874 (CBA)(LB), 2011 WL 1930682, at *1 (E.D.N.Y.

May 19, 2011). Where no timely objections have been filed, “the district court need only satisfy itself

that there is no clear error on the face of the record.” Finley v. Trans Union, Experian, Equifax, No. 17-

CV-0371 (LDH)(LB), 2017 WL 4838764, at *1 (E.D.N.Y. Oct. 24, 2017) (quoting Estate of Ellington

ex rel. Ellington v. Harbrew Imports Ltd., 812 F. Supp. 2d 186, 189 (E.D.N.Y. 2011)). Having reviewed

the record, I find no clear error. I therefore adopt the Report and Recommendation, in its entirety,

as the opinion of the Court pursuant to 28 U.S.C. § 636(b)(1).
         Accordingly, plaintiff’s motion for default judgment is granted and plaintiff is awarded

damages against defendants 79th Street Gourmet & Gourmet & Deli Inc. (d/b/a/ Gourmet Deli &

Grocery), New Utrecht Gourmet Deli and Grocery Inc. (d/b/a Gourmet Deli & Grocery),

Columbus Grocery and Deli Corp. (d/b/a Gourmet Deli & Grocery), Mohamed S. Muthana, and

Ahmed F. Mustafa, jointly and severally, consisting of the following:

         (1) $760.00 in unpaid minimum wages;

         (2) $38,320.00 in unpaid overtime wages;

         (3) $1,596.00 in unpaid spread-of-hours compensation;

         (4) $10,000.00 in statutory damages;

         (5) $40,676.00 in liquidated damages;

         (6) $2,242.00 in attorneys’ fees and costs;

         (7) Prejudgment interest on the principal unpaid wages of $40,676.00 in the amount of 9%

         per annum, accruing from January 20, 2017 until the date judgment is entered; and

         (8) Post-judgment interest in accordance with 28 U.S.C. § 1961.

SO ORDERED.



                                                           _______/s/________________
                                                           Allyne R. Ross
                                                           United States District Judge

Dated:           October 3, 2019
                 Brooklyn, New York




                                                       2
